Citation Nr: 0026758	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a condition 
manifested by dizziness and vertigo.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions issued in February 
and May 1999, respectively, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 

2.  The claim of entitlement to service connection for a 
disorder manifested by dizziness and vertigo is not supported 
by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation. 

3.  Evidence received since the RO's August 1983 rating 
decision denying service connection for a hearing loss is 
new, and bears directly and substantially on whether or not 
the veteran's hearing loss was incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
condition manifested by dizziness and vertigo is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  Evidence received since the August 1983 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background  

The veteran served during World War II in an anti-aircraft 
artillery battalion in the United States Army where he 
engaged in combat on the battlefield with the enemy, and was 
awarded the Purple Heart.  His military service involved 
exposure to loud noises.  

A review of the service medical records reveals that in 
August 1944, the veteran sustained an injury to his 
"internal ear" and a perforated eardrum during a land mine 
explosion on the battlefield in France.  This injury is 
described as healed in his November 1945 discharge 
examination report.  No other pertinent defect or in-service 
injury is noted in the service medical records or surgeon 
general reports.  Whispered voice testing was 15/15 at 
separation.

In August 1983, the veteran was granted service connection 
for perforation of the tympanic membrane of each ear.  
Service connection for a hearing loss was denied.

VA outpatient treatment records submitted in connection with 
the current claims show that at an audiological consultation 
in October 1998, the veteran reported experiencing tinnitus, 
in the right ear only, approximately twice per week; 
dizziness, particularly when arising from a sitting position, 
approximately every other week; and decreased right ear 
hearing.  The history of a "truck bomb" explosion in-
service with resulting eardrum perforation (characterized as 
involving the right eardrum only) and decreased hearing is 
noted in the consultation report.  He was diagnosed at the 
consultation with a bilateral sensorineural hearing loss, as 
well as noted to be contending with tinnitus and dizziness.

Also submitted for the record was the April 1999 statement of 
a person who had soldiered with the veteran.  This person 
related that in August 1944, he was driving a truck on the 
battlefield in France when he saw an explosion and just after 
saw the veteran running from its site.  He said that the 
veteran was holding his head and ears, was covered with 
blood, and had had his teeth knocked out.  He related that he 
transported the veteran to the medical corps and observed him 
to be in great pain and bleeding badly. 

II.  Analysis

Tinnitus and a  disorder manifested by dizziness and vertigo

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Direct service connection may be accorded 
a current disability when the evidence shows affirmatively 
that the disability resulted from injury or disease incurred 
in or aggravated by active service.  Id.  Direct service 
connection may be granted for any disease diagnosed initially 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (1999).  

A person who applies for benefits under laws administered by 
the Secretary shall, however, have the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
This is a threshold standard.  See Hensley v. West, 212 F.3d 
1255 (Fed.Cir. 2000).  It is sufficient if the evidence of 
record establishes a plausible claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Evidence of record, unless 
incredible on its face, will be accepted as true for the 
purpose of determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, as in an 
assessment of the merits of a claim, incompetent evidence 
will not be considered. Grottveit v. Brown, 5 Vet. App. 91 
(1993).  When an issue presented by the claim is medical in 
nature, such as medical nexus, etiology, or diagnosis, then 
medical, as opposed to lay, evidence usually is required.  
Voerth v. West, 13 Vet. App. 117 (1999).  

In general, for a well-grounded claim of entitlement to 
service connection for a disability to be established, there 
must be competent evidence in the record on each basic 
element of a service-connection claim:  a current disability; 
the incurrence of an injury or disease during active service; 
and a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  That is, the evidence 
must make a plausible showing that the veteran has a current 
disability which is related to an injury or disease incurred 
(or aggravated) in service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

The Board finds that the veteran's claims of entitlement to 
service connection for tinnitus and a condition manifested by 
dizziness and vertigo are not well grounded.  In this regard, 
VA medical documentation notes the presence of each condition 
currently, and the evidence reasonably shows that the 
appellant had ear related problems while on active duty.  
Thus, the first two prongs of the Caluza test have been met.  
Significantly, however, there is no medical or other 
competent evidence linking either tinnitus or a disorder 
manifested by dizziness and vertigo to the veteran's military 
service.  In this regard, while the October 1998 VA audiology 
report notes a history of tinnitus and dizziness, and while 
the examiner noted the veteran's history of in-service 
acoustic trauma, the examiner did not find a nexus between 
any in-service acoustic trauma and tinnitus.  Rather, the 
only evidence suggesting such a link is lay evidence offered 
by the appellant.  This lay evidence, however, is presented 
by individuals who are not trained in the field of audiology, 
and hence, they are not competent to offer an opinion as to 
the relationship between any in-service acoustic trauma and 
any current disorder.  Without competent evidence linking a 
current disorder to service, these claims must be denied as 
not well grounded.

In reaching these decisions the Board acknowledges that the 
veteran engaged in combat in service and the Board finds that 
his account of in-service acoustic trauma to be credible and 
consistent with the circumstances of such service.  38 
U.S.C.A. § 1154(b) (West 1991); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  In Libertine v. Brown, 9 Vet. App. 521 
(1996), the United States Court of Appeals for Veterans 
Claims (Court), however, discussed the relationship between 
the decision made by the United States Court of Appeals for 
the Federal Circuit in Collette, and the decision the Court 
made in Caluza.  Thereafter, the Libertine Court adopted the 
position that Collette did not affect the medical nexus 
requirement in light of the statutory provisions of 38 
U.S.C.A. § 5107.  Therefore, notwithstanding the appellant's 
combat service, competent medical evidence is still required 
to show that the veteran's tinnitus, dizziness, and vertigo 
are etiologically related to service notwithstanding his 
combat service.  Libertine; Arms v. West, 12 Vet. App. 188, 
199 (1999).  

Hearing loss 

The veteran contends that he is entitled to service 
connection for hearing loss.  In August 1983, the RO denied 
his claim.  In this appeal, the veteran maintains that new 
and material evidence sufficient to warrant reopening of his 
claim has been introduced into the record and that the rating 
decision of February 1999 to the contrary was incorrect.

Once a decision on a claim has become final, the claim will 
not be reopened except as otherwise provided by law.  
38 U.S.C.A. § 7104 (West 1991) 38 C.F.R. § 3.104(a) (1999).  
A final decision shall be reopened if it is determined that 
new and material evidence has been added to the record.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The evidence to be 
evaluated is that which has been added to the record since 
the last prior final denial of the claim on any basis.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge 
v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998) (the evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision").

In this case, service connection for a hearing loss was 
denied in August 1983, because the appellant had not 
submitted competent evidence that he suffered from a hearing 
loss.  Since then the appellant was examined and found to 
have a sensorineural hearing loss by VA in October 1998.  In 
light of this fact, the Board concludes that new and material 
evidence has been submitted and the claim is reopened.  38 
U.S.C.A. § 5108.


ORDER

Well grounded claims of entitlement to service connection for 
tinnitus, and a disorder manifested by dizziness and vertigo 
have not been presented.  These appeals are denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a hearing 
loss.


REMAND

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  As 
the veteran has presented evidence that is new and material, 
the second step is whether the claim is well grounded under 
38 U.S.C.A. § 5107(a).  Elkins v. West, 12 Vet. App. 209, 218 
(1999).  The RO, however, has yet to enter a independent 
decision on this second step.  Accordingly, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Therefore, this case is REMANDED for the following action:

The RO should adjudicate whether the 
veteran's claim of entitlement to service 
connection for a hearing loss is well 
grounded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is encouraged to 
submit competent evidence linking his hearing loss disorder 
to service. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



